DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 8/24/2021 that has been entered, wherein claims 1-7 and 11-19 are pending and claims 8-10 and 20 are canceled.
Response to Arguments
Applicant’s arguments, see page 6, paragraph 2, filed 8/24/2021, with respect to the rejection of claims 1-7 and 11-19 over Cheng et al. (US 9,312,383 B1) in view of Xie et al. (US 9,935,018 B1) have been fully considered and are persuasive.  The rejection of claims 1-7 and 11-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 11-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the dopant drive-in process is configured to drive the dopant, while the sidewalls of the second portion are exposed, from the top spacer region through the sidewalls of the first portion of the channel fin and into the first portion and the second portion of the top portion of the channel fin to create the first portion of the doped top S/D region and a 

Claims 2-7 and 11-12 depend on claim 1 and are allowed.

Regarding independent claim 13, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a top spacer region formed around sidewalls of the first portion of the top portion of the channel fin and not formed on sidewalls of the second portion of the top portion of the channel fin, wherein the top spacer region comprises a dopant”.

Claims 14-19 depend on claim 13 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandey (US 2017/0330878 A1). Discloses a vertical transistor. 
Mochizuki et al. (US 2020/0052094 A1). Discloses a vertical transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892